DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-8 canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 20150203076) in view of Zhang et al. (US 20170297535 A) (Wende Zhang).
Regarding Claim 9, Irie (US 20150203076) discloses an exterior camera lens cleaning method for a vehicle, comprising: determining, by a control unit, a contamination degree of a camera module of the vehicle [See abstract and Paragraphs 12-14];  and performing, by the control unit, cleaning of the camera module when the contamination degree of the camera module is greater than or equal to a predetermined reference degree [See Paragraphs 48-55],  wherein the performing of the cleaning of the camera module comprises controlling, by the control unit, an operation in which a camera unit is inserted into a housing unit of the vehicle and [See Paragraphs 12-14 and 127-132].
Iris doesn’t explicitly disclose then ejected from the housing unit a particular number of times based on a state of the vehicle or a speed of the vehicle,
However, Zhang discloses then ejected from the housing unit a particular number of times based on a state of the vehicle or a speed of the vehicle [See Paragraphs 41-45, 2A-24 and 12A-C],
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Irie to add the teachings in Zhang as above, to provide a system that integrates and simplifies the camera cleaning and/or door/trunk/lift gate access functions, reduces cost, improves functionality, [See Zhang abstract and Paragraph 6].
Regarding Claim 10, Irie discloses wherein the determining of the contamination degree of the camera module comprises: determining, by the control unit, determining the contamination degree by dividing a screen measured by the camera module into a grid unit; and measuring, by the control unit, a number of perceptible grids resulting from the divided screen [See abstract and Paragraphs 50-62 and 125-141].
Regarding Claim 11, Iris doesn’t explicitly disclose wherein the performing of the cleaning of the camera module comprises: determining, by the control unit, the particular number of times that the camera unit is inserted into the housing unit and then ejected from the housing unit based on the speed of the vehicle 
However, Zhang discloses wherein the performing of the cleaning of the camera module comprises: determining, by the control unit, the particular number of times that the camera unit is inserted into the housing unit and then ejected from the housing unit based on the speed of the vehicle [See Paragraphs 41-45, 2A-24 and 12A-C].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Irie to add the teachings in Zhang as above, to provide a system that integrates and simplifies the camera cleaning and/or door/trunk/lift gate access functions, reduces cost, improves functionality, [See Zhang abstract and Paragraph 6].
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 20150203076) in view of Zhang et al. (US 20170297535 A) (Wende Zhang), and further in view Sakai et al. (US 20210039670) (Masaru sakai).
Regarding Claim 12, Irie (US 20150203076) Irie and Zang don’t explicitly disclose wherein the housing unit is configured to have a certain folding speed when the vehicle operates in a self-driving mod.
However, Sakai discloses wherein the housing unit is configured to have a certain folding speed when the vehicle operates in a self-driving mod. [See abstract and Paragraphs 43-60].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Irie and Zang to add the teachings in Sakai as above, to provide cleaner system for vehicles that makes an external sensor in a pure state, when switching to automatic driving mode from manual operation mode [See Sakai abstract].
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 20150203076) (Kota Irie) in view of Zhang et al. (US 20170297535 A) (Wende Zhang), and further in view Sakai et al. (US 20210039670) (Masaru sakai), and further in view Enders (US 20140240860) (Martin Enders).
Regarding Claim 13 Irie, Zang and Sakai don’t explicitly disclose receiving, by the control unit, an indication of an amount of precipitation on the camera module from a rain sensor. 
However, Enders discloses receiving, by the control unit, an indication of an amount of precipitation on the camera module from a rain sensor [See Paragraphs 5-8 and 29-34].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Irie, Zang and Sakai to add the teachings in Enders as above, to provide a system convenience of rider can be enhanced [See Enders Paragraph 3].
Regarding Claim 14, Irie, Zang and Sakai don’t explicitly disclose setting, by the control unit, at least two levels of folding speed of the housing unit based on the amount of precipitation on the camera module. 
However, Enders discloses setting, by the control unit, at least two levels of folding speed of the housing unit based on the amount of precipitation on the camera module [See abstract and Paragraphs 5-8 and 29-34].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Irie, Zang and Sakai to add the teachings in Enders as above, to provide a system convenience of rider can be enhanced [See Enders Paragraph 3].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487